Citation Nr: 1729364	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-05 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a right knee disability, including as secondary to service connected Morton's, hallux valgus and bunion deformity associated with arthritis of the right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.I. Tissera, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In February 2014, the Veteran testified at a hearing held at the RO before a Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  In April 2017, a letter was sent to the Veteran notifying him that the Veterans Law Judge who conducted the hearing no longer worked at the Board and informed him of his right to another hearing to be conducted by a Veterans Law Judge who will decide the claims.  The Veteran did not indicate that he desired another hearing.

The issue on appeal was last before the Board in December 2014 at which time the Board remanded the claim to provide the Veteran with a VA examination and opinion and to obtain outstanding treatment records that could be pertinent to the Veteran's claim.


FINDINGS OF FACT

1.  Right knee disease or injury did not manifest during service, and arthritis did not manifest within one year of separation from service. 

 2.  Right knee disability was not caused or permanently aggravated by the Veteran's service-connected right foot disabilities.


CONCLUSION OF LAW

Right knee disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein, and is not proximately due to or the result of a service-connected disease or injury. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5103, 5107 (West 2014): 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  All released or submitted private treatment records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with a VA examination in July 2015.  The examination was adequate.  The examiner reviewed the medical evidence of record in conjunction with the examination, and conducted a thorough medical examination of the Veteran.  The Veteran's pertinent symptomatology was recorded sufficiently to accurately adjudicate the claim.  Based on the foregoing, the Board finds the examination report to be thorough, complete, and sufficient base upon which to reach a decision on the Veteran's claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II.  Service Connection

A.  Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  
38 C.F.R. §§ 3.303, 3.306.

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303.

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Disability that is proximately due to, the result of, or aggravated by a service-connected condition shall also be service connected on this secondary basis.  
38 C.F.R. § 3.310. See also Allen v. Brown, 7 Vet. App. 439 (1995).  Except as provided in § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  
38 C.F.R. § 3.310(b).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease from the current level.  38 C.F.R. § 3.310.

B.  Legal Analysis

The Veteran is service-connected for Morton's, hallux valgus and bunion deformity associated with arthritis of the right foot which has been evaluated as 10 percent disabling.  The Veteran filed a June 2009 claim for service connection for a right knee disability.  At his February 2014 Board hearing, the Veteran testified that he injured his right foot jumping out of a bunk at infantry school prior to deploying to Vietnam.  At no point in service did the Veteran see a medic.  The Veteran also testified he operated a one ton flatbed vehicle in service, and on one occasion, flipped it over and was pinned underneath it, injuring his right knee.  This incident was not recorded in the service treatment records (STRs).  The Veteran contends that he reported continued pain symptoms of both knees since this event with progressive worsening since service.

With regard to the first element of direct service connection, a current diagnosis, the Veteran's July 2015 VA examination included diagnosis of right knee joint osteoarthritis. As such, the first element is met.

Turning to the second element of direct service connection, an in-service injury or event, the Veteran testified, in part, that he flipped over a flatbed vehicle and injured his knee.  The Veteran is competent to report that he has a right knee disability, and when such symptoms began.  A layman is competent to report that he or she notices knee symptoms since they come through one of the senses.  See Layno v. Brown, 6 Vet. App 465 (1994).  However, the evidence lacks credibility, as the Veteran did not report the incident and there is no record in his STRs of any complaints regarding the knee.  The service treatment records were silent as to complaints of, diagnosis of or treatment for any knee problems or any indication that the Veteran was involved in a motor vehicle accident.  Clinical evaluation of the lower extremities was determined to be normal at the time of the December 1971 separation examination.  Furthermore, while the Veteran separated from service in December 1971 and applied for service connection for his right knee condition in June 2009, the flatbed vehicle accident was first mentioned during the Veteran's testimony in February 2014.  Prior to the Veteran's testimony, the earliest reference to an etiology of the right knee disability is found in a VA medical record from the Salt Lake City VA Medical Center, which states that the Veteran believes his right foot and knee problems are due to a fall while in the military, which resulted in the Veteran fracturing his foot.  See Medical Treatment Record - Government Facility, April 15, 2012.  In view of such, the Board finds that the Veteran's statements concerning the in-service flatbed vehicle injury are not credible when viewed in conjunction with the available evidence and the evidence originating at a distant proximity from service.  The Board finds it reasonable to assume that, if the Veteran did in fact injure his knee as a result of flipping a truck over, he would have reported this fact prior to February 2014.  

The Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16 (1991).  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  In this instance, it is found that the service records which do not show a chronic right knee disorder, the normal separation examination, and the lack of any right knee treatment records since separation from service are far more probative than a remote statement of in-service onset and continuity.  This also includes the buddy statement submitted by the Veteran's brother.  Therefore, based upon the lay and medical evidence, the Board finds that the Veteran's assertions of in-service onset and continuity of right knee symptomatology are not credible and do not provide a basis to establish service connection.

Regarding the right knee disability as secondary to the service connected right foot disabilities, the Board finds the claimed disability is not secondarily service connected.  The Veteran was given a VA examination in July 2015.  The examiner noted no history of knee problems prior to induction and the enlistment exam on January 26, 1970, does not indicate any issues.  The Veteran did not provide any private treatment records for knee problems since his discharge from service.  There is no mention of any knee complaint or impairment in his service treatment records.  The examiner noted there is indirect evidence in the recent VA Medical Center records and civilian records of cardiac care of a history of treatment since 2002 for severe osteoarthritis of the right knee, including a Right Total Knee Arthroplasty (TKA); this history seemed credible to the examiner.  While there is evidence of a foot injury suffered in an accident jumping down from a bunk in Vietnam in 1970, there is no evidence of any knee complaint, injury, or diagnosis associated with that incident.  The examiner opined there is a less than 50 percent probability that the Veteran's current severe osteoarthritis of the right knee status post Right TKA is related to active duty or has been caused by or aggravated by the service connected foot disability.  This opinion is based on the fact that the injury during service was limited to the right foot, and even if one were to postulate that this would have caused him to favor the right side, it would only argue for causing problems in the left knee, which is not alleged.  The Veteran was well enough to play football at the University of Kansas immediately after discharge, and then was in a motorcycle accident in 1985, which is the likely cause of at least some of the right knee problems.  According to the examiner, it is not uncommon to see osteoarthritis in the knees of formerly athletic but currently obese 66 year old veterans.

The Board has carefully reviewed the evidence but finds that service connection, including secondary service connection, for a right knee disability is not warranted.  See 38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  In statements in the record and his hearing testimony, the Veteran has stated that he experienced a knee injury in service from turning over a flatbed vehicle, but service records are negative for any entries in this regard.  The STRs are also silent for chronic knee complaints or disorder.  The Veteran's lower extremities were evaluated as normal at separation in December 1971.  The Veteran also testified to chronic right knee pain during and since service on account of his service-connected right foot disabilities, but was unable to provide any private medical treatment records after separation from service.  The VA examiner's opinion regarding the right knee disability as secondary to the right foot disabilities is supported by adequate rationale.

Under the circumstances, the Board concludes that there is less probative evidence indicating that the Veteran's right knee disability diagnosed as osteoarthritis is related to service or to any incidents therein and not related to service-connected foot disabilities.  Furthermore, there is no proof of a right knee disability (arthritis) within one year of separation.  The Board thus finds that the preponderance of the evidence is against the claim and service connection must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

Entitlement to service connection for a right knee disability is denied.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


